Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2011 115 219 A1 to Cacek.
Regarding claim 9, Cacek teaches a shaping tool for producing an edge on a part (Abstract), comprising: 
a first shaping component P1, P2 (Fig. 3; Paras. [0027]-[0030]); and 
a second shaping component D1, D2 corresponding to the first shaping component, wherein the shaping components are movable from an open position in which the shaping tool can be charged with the part into a shaping position (Fig. 3, Paras. [0027]-[0030]), 
wherein in a pressing region of the shaping tool the part is pressable into a negative mold which is formed in the second shaping component for producing the edge (Fig. 3 shows the negative mold of D1, D2, i.e., the concave area near the center of D1, D2), 
wherein a shaping surface of the first shaping component has in the pressing region an allowance element which projects beyond base surface regions of the shaping surface which adjoin the allowance element (Fig 3 shows P1, P2 has an allowance element, i.e., the convex portion near the center of P1, P2), and
the allowance element has a curved surface with a first constant radius of curvature, the negative mold has an inner curved surface with a second constant radius of curvature, and the first constant radius of curvature of the curved surface of the allowance element is smaller than the second constant radius of curvature of the inner curved surface of the negative mold (Paras. [0028]-[0029]; the radius of the allowance element of P1, P2 is constructed with “changing radii” and the radius of the negative mold of D1, D2, i.e., the beads, are “adapted [to] the punch side edge,” and thus if both radii are adapted to correspond to each other and changing there will be portions of the radius of the allowance that are smaller than portions of the radius of the negative mold, e.g., if each component includes sections with curvature radii of R1, R2, and R3 with R1 being the largest and R3 being the smallest then the portion of the allowance element that has a curvature radius of R3 will be smaller than the portion of the negative mold with a curvature radius of R1.  Further it is noted that the claim language only requires “a curved surface” of the allowance element or the negative mold to be of constant curvature, i.e., the entire surface of the allowance element or negative mold does not have to have a constant radius and only a portion of either surface that is curved of any length needs to be constant, for example a curved surface of an extremely short length).
Regarding claim 11, Cacek teaches the shaping tool according to claim 9, wherein the first shaping component takes the form of a punch P1, P2, and the second shaping component takes the form of a die D1, D2 (Fig. 3; Paras. [0027]-[0030]).
Regarding claim 12, Cacek teaches a method for producing an edge on a part by use of a shaping tool (Abstract, Fig. 3), comprising: 
moving a first shaping component P1, P2 and a second shaping component D1, D2 corresponding thereto of the shaping tool from an open position in which the shaping tool is charged with the part into a shaping position (Abstract, Fig. 3), wherein during the moving, in a pressing region of the shaping tool, the part 100 is pressed into a negative mold which is formed in the second shaping component for producing the edge (Abstract, Fig. 3; the method includes inserting the sheet metal part 100 into the shaping tool D1, D2, P1, P2 and moving the shaping tool into a shaping position to produce an edge), wherein 
a shaping surface of the first shaping component P1, P2 has in the pressing region an allowance element which projects beyond base surface regions of the shaping surface which adjoin the allowance element (Fig 3 shows P1, P2 has an allowance element, i.e., the convex portion near the center of P1, P2), whereby at least in the shaping position the part is spaced apart from the second shaping component in a subregion adjoining the pressing region (MPEP 2111.04 states that “a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (quoting Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483), therefore the whereby clause in this method claim will be treated as expressing the intended result of a process step, and the intended result is dependent on the part being pressed, e.g., a part with variations in thickness will be spaced apart from the second shaping component in a region adjoining the pressing region), and 
the allowance element has a curved surface with a first constant radius of curvature, the negative mold has an inner curved surface with a second constant radius of curvature, and the first constant radius of curvature of the curved surface of the allowance element is smaller than the second constant radius of curvature of the inner curved surface of the negative mold (Paras. [0028]-[0029]; the radius of the allowance element of P1, P2 is constructed with “changing radii” and the radius of the negative mold of D1, D2, i.e., the beads, are “adapted [to] the punch side edge,” and thus if both radii are adapted to correspond to each other and changing there will be portions of the radius of the allowance that are smaller than portions of the radius of the negative mold, e.g., if each component includes sections with curvature radii of R1, R2, and R3 with R1 being the largest and R3 being the smallest then the portion of the allowance element that has a curvature radius of R3 will be smaller than the portion of the negative mold with a curvature radius of R1, and it is noted that the claim language only requires “a curved surface” of the allowance element or the negative mold to be of constant curvature, i.e., the entire surface of the allowance element or negative mold does not have to have a constant radius and only a portion of either surface that is curved of any length needs to be constant, for example a curved surface of an extremely short length).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being obvious over DE 10 2013 007 352 A1 to Bauer in view of Cacek.
Regarding claim 13, Bauer teaches a method for creating a shaping tool for producing an edge on a part (Abstract), comprising: 
creating a first shaping component 1 and a second shaping component 2 corresponding thereto, wherein the shaping components are movable from an open position in which the shaping tool can be charged with the part into a shaping position (Figs. 1-2; Paras. [0019]-[0024]), wherein in a pressing region of the shaping tool the part is pressable into a negative mold which is formed in the second shaping component 2 for the edge that is to be produced (Fig. 2 shows the pressing region with the negative mold, i.e., the concave surface, of the tool 2); 
creating an original base surface of the first shaping component 1 (Fig. 1 shows the surface prior to notch 7 being added); 
creating an allowance element 7 of the first shaping component 1 in the pressing region, wherein the allowance element is spaced apart from the original base surface (Fig. 2; Paras. [0022]-[0024]; the notch is above the base surface ad spaced from it by the embossing edge 6); and 
creating a shaping surface of the first shaping component 1, wherein the shaping surface comprises the allowance element 7 and adjoining base surface regions of the original base surface which are connected to the allowance element, such that the allowance element projects beyond the adjoining base surface regions (Fig. 2; Paras. [0022]-[0024]), wherein at least in the shaping position, the part can be spaced apart from the second shaping component in a subregion adjoining the pressing region (Fig. 2; it is noted that claim 13 is directed to a making a shaping tool and the spacing between the second shaping component produced by the method and the part being pressed depends on the dimensions of the part, thus the shaping tool is capable of having a spacing in the subregion adjoining the pressing region depending on the thickness and shape of the part in that region).  
Bauer fails to explicitly teach the allowance element has a curved surface with a first constant radius of curvature, the negative mold has an inner curved surface with a second constant radius of curvature, and the first constant radius of curvature of the curved surface of the allowance element is smaller than the second constant radius of curvature of the inner curved surface of the negative mold.
Cacek teaches a shaping tool including a first component P1, P2 and a second component D1, D2, wherein the allowance element of the first component has a curved surface with a first constant radius of curvature, the negative mold has an inner curved surface with a second constant radius of curvature, and the first constant radius of curvature of the curved surface of the allowance element is smaller than the second constant radius of curvature of the inner curved surface of the negative mold (Paras. [0028]-[0029]; the radius of the allowance element of P1, P2 is constructed with “changing radii” and the radius of the negative mold of D1, D2, i.e., the beads, are “adapted [to] the punch side edge,” and thus if both radii are adapted to correspond to each other and changing there will be portions of the radius of the allowance that are smaller than portions of the radius of the negative mold, e.g., if each component includes sections with curvature radii of R1, R2, and R3 with R1 being the largest and R3 being the smallest then the portion of the allowance element that has a curvature radius of R3 will be smaller than the portion of the negative mold with a curvature radius of R1, and it is noted that the claim language only requires “a curved surface” of the allowance element or the negative mold to be of constant curvature, i.e., the entire surface of the allowance element or negative mold does not have to have a constant radius and only a portion of either surface that is curved of any length needs to be constant, for example a curved surface of an extremely short length).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute first shaping component and second shaping component in the shaping tool of Bauer with the first and second shaping tools of Cacek as those components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of pressing a part to form an edge in the pressing region of the shaping components.  It is noted that substituting the shaping components of Cacek results in Bauer forming shaping tools having the claimed features for the allowance element and negative mold. 
Regarding claim 14, modified Bauer teaches the method according to claim 13, wherein an original allowance surface of the allowance element 7 is created whose shape, dimensions and profile correspond to those of a portion of the base surface, from which portion the allowance element having the original allowance surface is offset (Fig. 2; Paras. [0022]-[0024]; the allowance element is formed to correspond to the base surface of tool 1 with an original allowance surface, i.e., prior to embossing 6 being molded into notch 7).
Regarding claim 15, modified Bauer teaches the method according to claim 14, wherein at least one dimension of the original allowance surface is changed by at least one modification dimension, whereby a final allowance surface of the allowance element 7 is created from the original allowance surface (Fig. 2; Paras. [0022]-[0024]; embossing 6 is molded into the notch 7 to provide the final allowance surface from the original allowance surface).
Regarding claim 16, modified Bauer teaches the method according to claim 15, wherein the base surface regions and the allowance surface continuously transition into one another via respective transition surfaces (Fig. 2; Paras. [0016] and [0024]; the allowance projects forward of the base surface such that “a soft transition is produced”).
Regarding claim 17, modified Bauer teaches the method according to claim 14, wherein the base surface regions and the allowance surface continuously transition into one another via respective transition surfaces (Fig. 2; Paras. [0016] and [0024]; the allowance projects forward of the base surface such that “a soft transition is produced”).
Response to Arguments
Applicant’s amendments and remarks dated June 17, 2022 with respect to rejections under 35 USC 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant’s amendments and remarks with respect to the rejections under 35 USC 102 and 103 have been fully considered but they are not persuasive.
Regarding the rejections of claims 9, 12 and 13 under 35 USC 102 and 103, Applicant argues that the prior art reference fail to explicitly teach newly added features regarding the allowance element and the negative mold having curved surfaces that each have a constant radius of curvature.  Remarks, P. 6.  This argument has been carefully considered and it is not persuasive.  The claim language only requires that a curved surface of the allowance element or the negative mold to have a constant radius of curvature, i.e., the entire surface of the allowance element or the negative mold does not have to have a constant radius of curvature.  Further, the claim language does not require the curved surface to be of any length, e.g., the length of the surface could be one micrometer.  As discussed above, the prior art references teach this feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725